OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden Hours per responses: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Blvd. Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:405.523.5200 Date of fiscal year end:December 31 Date of reporting period:December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use this information provided on Form N-CSR in it regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for educing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1:Annual Report to Shareholders Annual Report December 31, 2012 December 31, 2012 Dear Participant: Following 2011 – with the tsunami and the Arab Spring – 2012 seemed somewhat placid.Of course, 2012 in the US was focused intently on politics, as we prepared for the Presidential election.Following the election, the so-called fiscal cliff seemed somewhat anticlimactic. For the year, the US stock market turned in a good performance – with returns in the double-digit range.The US economy continued to recover in a slow, but steady manner.Unemployment continued to come down.The housing market turned up in the second half of the year – in a meaningful way.Autos and manufacturing were also positive. The Dual Strategy Fund persists with its equal commitment to the value and growth styles of large capitalization stock investing.This structure grows out of the market’s history of rewarding those two approaches over time. Sincerely, David R. Carpenter, President American Fidelity Dual Strategy Fund, Inc. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Statements December 31, 2012 (With Report of Independent Registered Public Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders American Fidelity Dual Strategy Fund, Inc.: We have audited the accompanying statement of assets and liabilities of American Fidelity Dual Strategy Fund, Inc. (the Fund), including the schedule of portfolio investments, as of December 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Fidelity Dual Strategy Fund, Inc. as of December 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and its financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Oklahoma City, Oklahoma February 11, 2013 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Assets and Liabilities December 31, 2012 Assets Investments, at fair value (cost $146,398,856) $ 170,061,088 Accrued interest and dividends 149,609 Accounts receivable for securities sold 3,207,890 Accounts receivable for shares redeemed 9,294 Total assets 173,427,881 Liabilities Accounts payable for securities purchased 3,139,775 Accounts payable for shares purchased 735 Total liabilities 3,140,510 Net assets $ 170,287,371 Composition of net assets: Net capital paid in on shares of capital stock $ 141,279,824 Undistributed net investment income 2,329,260 Accumulated net realized gains 3,016,055 Unrealized appreciation on investments 23,662,232 Net assets (equivalent to $11.60 per share based on 14,684,843 shares of capital stock outstanding) $ 170,287,371 See accompanying notes to financial statements. 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statement of Operations Year ended December 31, 2012 Investment income: Income: Dividends (net of foreign taxes paid of $47,670) $ 3,124,148 Interest 17,482 3,141,630 Expenses: Investment advisory fees 847,326 Net investment income 2,294,304 Realized gains on investments: Proceeds from sales 118,993,700 Cost of securities sold 106,155,147 Net realized gains on investments 12,838,553 Unrealized appreciation on investments, end of year 23,662,232 Unrealized appreciation on investments, beginning of year 13,503,017 Change in unrealized appreciation on investments 10,159,215 Net increase in net assets resulting from operations $ 25,292,072 See accompanying notes to financial statements. 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Statements of Changes in Net Assets Years ended December 31, 2012 and 2011 Increase (decrease) in net assets from operations: Net investment income $ 2,294,304 1,827,595 Net realized gains on investments 12,838,553 11,163,399 Change in unrealized appreciation (depreciation) on investments 10,159,215 (12,657,592) Increase in net assets resulting from operations 25,292,072 333,402 Distributions to shareholders: Investment income (1,800,000) (1,600,000) Total distributions to shareholders (1,800,000) (1,600,000) Changes from capital stock transactions (10,470,775) (7,582,132) Increase (decrease) in net assets 13,021,297 (8,848,730) Net assets, beginning of year 157,266,074 166,114,804 Net assets, end of year $ 170,287,371 157,266,074 Undistributed net investment income $ 2,329,260 1,834,956 See accompanying notes to financial statements. 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Financial Highlights Year ended December 31 Per share data (1): Net investment income $ 0.15 0.12 0.10 0.11 0.14 Net realized and unrealized gains (losses) from securities 1.49 (0.11) 1.52 1.65 (4.88) 1.64 0.01 1.62 1.76 (4.74) Distributions – investment income (0.12) (0.10) (0.12) (0.13) (0.16) Distributions – capital gains — (0.27) Net increase (decrease) in net asset unit value 1.52 (0.09) 1.50 1.63 (5.17) Net asset unit value, beginning of period 10.08 10.17 8.67 7.04 12.21 Net asset unit value, end of period $ 11.60 10.08 10.17 8.67 7.04 Net assets outstanding, end of period $ 170,287,371 157,266,074 166,114,804 147,268,249 119,218,457 Ratios: Ratio of expenses to average net assets 0.50% 0.50% 0.50% 0.50% 0.50% Ratio of net investment income to average net assets Portfolio turnover rate Total return (2) (1) Per share calculations were performed using the average shares outstanding method. (2) Total return figures do not reflect charges pursuant to the terms of the variable annuity contracts funded by separate accounts that invest in the Fund’s shares. See accompanying notes to financial statements. 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Common stock: Amusement and recreation services: The Walt Disney Company 12,235 $ 609,181 0.36% 609,181 Apparel and accessory stores: American Eagle Outfitters, Inc. 17,800 365,078 Foot Locker, Inc. 34,018 1,092,658 Michael Kors Holdings Limited * ** 5,870 299,546 Nordstrom, Inc. 7,720 413,020 Ross Stores, Inc. 14,346 776,836 The Gap, Inc. 20,550 637,872 The TJX Companies, Inc. 26,741 1,135,155 4,720,165 Apparel and other finished products: PVH Corp. 3,500 388,535 V.F. Corporation 3,900 588,783 977,318 Auto dealers, gas stations: Autozone, Inc. * 3,214 1,139,138 O’Reilly Automotive, Inc. * 11,515 1,029,671 2,168,809 Building construction-general contractors: Lennar Corporation 9,500 367,365 PulteGroup, Inc. * 22,300 404,968 772,333 Building materials and garden supplies: Lowe’s Companies, Inc. 30,700 1,090,464 The Home Depot, Inc. 24,718 1,528,808 2,619,272 Business services: Accenture plc ** 31,669 2,105,989 Alliance Data Systems Corporation * 4,500 651,420 Aspen Technology, Inc. * 15,540 429,526 Automatic Data Processing, Inc. 10,760 613,428 CA, Inc. 29,000 637,420 eBay Inc. * 15,610 796,422 Equifax Inc. 15,151 819,972 Google Inc. * 1,035 734,198 International Business Machines Corporation 25,831 4,947,928 Intuit Inc. 32,504 1,933,988 Microsoft Corporation 64,149 1,714,703 Moody’s Corporation 7,300 367,336 Oracle Corporation 54,111 1,802,979 Red Hat, Inc. * 9,820 520,067 Salesforce.com, Inc. * 5,744 965,566 SAP AG ** 7,600 610,888 Solarwinds, Inc * 12,740 668,213 Symantec Corporation * 43,966 827,000 Synopsys, Inc. * 25,297 805,457 The Ultimate Software Group, Inc * 4,310 406,907 Tyco International, Ltd. ** 10,030 293,378 Visa Inc. 6,640 1,006,491 VMware Inc. * 2,235 210,403 23,869,679 6 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Chemicals and allied products: Abbott Laboratories 53,060 $ 3,475,430 2.04% Agrium Inc. ** 1,200 119,892 Air Products & Chemicals, Inc. 1,500 126,030 Amgen Inc. 5,300 457,496 Bristol-Myers Squibb Company 14,400 469,296 Celanese Corporation 2,685 119,563 Celgene Corporation * 13,907 1,094,759 CF Industries Holdings, Inc. 600 121,896 Colgate-Palmolive Company 7,020 733,871 E.I. du Pont de Nemours and Company 2,600 116,922 Eastman Chemical Company 1,900 129,295 Ecolab Inc. 2,415 173,639 Eli Lilly and Company 9,300 458,676 FMC Corporation 4,135 241,980 Gilead Sciences, Inc. * 10,305 756,902 Johnson & Johnson 42,800 3,000,280 Merck & Co., Inc. 55,600 2,276,264 Monsanto Company 8,667 820,332 Mylan Inc. * 29,319 805,686 Novo Nordisk A/S ** 3,505 572,051 Pfizer Inc. 19,400 486,552 PPG Industries, Inc. 6,799 920,245 Praxair, Inc. 3,960 433,422 Sanofi-Aventis ** 10,900 516,442 The Dow Chemical Company 3,800 122,816 18,549,737 Communications: AT&T Inc. 11,970 403,509 CBS Corporation 46,967 1,787,094 Discovery Communications, Inc. * 12,389 786,454 Level 3 Communications, Inc. * 47,266 1,092,317 Scripps Networks Interactive, Inc. 13,182 763,501 Time Warner Cable Inc. 8,634 839,138 5,672,013 Depository institutions: Capital One Financial Corporation 20,150 1,167,290 Fifth Third Bancorp 20,800 315,952 JPMorgan Chase & Co. 8,200 360,554 KeyCorp 36,700 309,014 Regions Financial Corporation 49,200 350,304 SunTrust Banks, Inc. 11,500 326,025 U.S. Bancorp 44,100 1,408,554 Wells Fargo & Company 18,780 641,900 4,879,593 Durable goods, wholesale: Reliance Steel & Aluminum Co. 2,200 136,620 W.W. Grainger, Inc. 2,810 568,660 705,280 Eating and drinking places: Starbucks Corporation 17,365 931,111 931,111 7 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Electric, gas, and sanitary services: Ameren Corporation 7,600 $ 233,472 0.14% American Electric Power Company, Inc. 5,400 230,472 DTE Energy Company 3,800 228,190 Edison International 5,200 234,988 Entergy Corporation 3,300 210,375 FirstEnergy Corp. 5,200 217,152 NRG Energy, Inc. 10,500 241,395 NV Energy, Inc. 12,800 232,192 Pinnacle West Capital Corporation 4,100 209,018 Public Service Enterprise Group Incorporated 7,000 214,200 Stericycle, Inc. * 8,175 762,482 Teco Energy, Inc. 12,400 207,824 The Williams Companies, Inc. 15,660 512,708 3,734,468 Electronic and other electric equipment: Ametek, inc 22,177 833,190 Amphenol Corporation 9,400 608,180 Broadcom Corporation 20,909 694,388 General Electric Company 47,385 994,611 Intel Corporation 27,883 575,226 Molex Incorporated 85,900 1,917,288 Qualcomm Incorporated 33,126 2,054,475 7,677,358 Engineering, accounting, research, management and relation services: ABB Ltd ** 19,400 403,326 Covance Inc. * 7,675 443,385 846,711 Fabricated metal products: Ball Corporation 2,800 125,300 Parker-Hannifin Corporation 4,550 387,023 Valmomt Industries, Inc. 1,450 197,998 710,321 Food and kindred products: Anheuser-Busch InBev SA/NV ** 13,650 1,193,147 Archer-Daniels-Midland Company 4,300 117,777 Bunge Limited ** 1,700 123,573 Diageo plc ** 6,535 761,850 Dr Pepper Snapple Group, Inc. 10,500 463,890 H.J. Heinz Company 7,455 430,004 Ingredion Incorporated 1,800 115,974 The Coca-Cola Company 18,809 681,826 The Hain Celestial Group, Inc * 6,740 365,443 4,253,484 Food stores: Safeway Inc. 26,800 484,812 Whole Foods Market, Inc. 5,465 499,118 983,930 General merchandise: Costco Wholesale Corporation 6,955 686,945 Dillard’s, Inc. 4,400 368,588 Macy’s, Inc. 19,685 768,109 1,823,642 Heavy construction, non-building: Fluor Corporation 28,700 1,685,838 KBR, Inc. 13,700 409,904 2,095,742 Holding and other investment offices: Brookfield Asset Management Inc. ** 56,350 2,065,228 2,065,228 8 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Home furniture and equipment: Bed Bath & Beyond Inc. * 40,478 $ 2,263,125 1.33% 2,263,125 Hotels, other lodging places: Wyndham Worldwide Corporation 7,100 377,791 377,791 Industrial machinery and equipment: Apple Computer, Inc. 6,105 3,254,148 Caterpillar Inc. 3,560 318,905 Cisco Systems, Inc. 39,214 770,555 Cummins Engine, Inc. 6,580 712,943 Dover Corporation 31,400 2,063,294 Eaton Corporation ** 7,300 395,660 EMC Corporation * 50,449 1,276,360 F5 Network, Inc. * 6,475 629,046 Fortinet, Inc. * 24,835 523,273 NetApp, Inc. * 24,222 812,648 Pitney Bowes, Inc. 33,000 351,120 Teradata Corporation * 25,581 1,583,208 The Timken Company 8,300 396,989 Western Digital Corporation 17,374 738,221 13,826,370 Instruments and related products: 3M Company 4,100 380,685 Agilent Technologies, Inc. 18,280 748,383 Baxter International Inc. 30,750 2,049,795 C.R. Bard, Inc. 7,637 746,440 Danaher Corporation 26,356 1,473,300 KLA-Tencor Corporation 15,580 744,101 Medtronic, Inc. 18,756 769,371 Northrop Grumman Corporation 9,600 648,768 Raytheon Company 11,000 633,160 Roper Industries, Inc. 13,748 1,532,627 Stryker Corporation 13,791 756,023 The Cooper Companies, Inc. 8,296 767,214 Waters Corporation * 4,200 365,904 Zimmer Holdings, Inc. 7,600 506,616 12,122,387 Insurance carriers: Ace LTD. ** 9,495 757,701 Aetna Inc. 10,800 500,040 Assurant, Inc. 9,500 329,650 Axis Capital Holdings Limited ** 59,450 2,059,348 Berkshire Hathaway Inc. * 22,950 2,058,615 Lincoln National Corporation 13,000 336,700 Metlife Capital Trust, Inc. 9,100 299,754 Principal Financial Group, Inc. 12,200 347,944 Prudential Financial, Inc. 5,900 314,647 RenaissanceRe Holdings Ltd. ** 21,550 1,751,153 The Chubb Corporation 4,500 338,940 The Hartford Financial Services Group, Inc. 14,900 334,356 The Travelers Companies, Inc. 5,000 359,100 UnitedHealth Group Incorporated 21,992 1,192,846 Unum Group 15,900 331,038 11,311,832 Leather and leather products: Coach, Inc. 12,176 675,890 675,890 9 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Lumber and wood products: Leucadia National Corporation 86,200 $ 2,050,698 1.20% 2,050,698 Metal mining: Cliffs Natural Resources Inc. 3,400 131,104 131,104 Mining, quarry nonmetal minerals: Teck Resources Limited ** 3,400 123,590 123,590 Miscellaneous manufacturing industries: Mattel, Inc. 10,400 380,848 380,848 Miscellaneous retail: CVS Caremark Corp 23,688 1,145,315 IAC/InteractiveCorp 7,900 373,670 PetSmart, Inc. 15,718 1,074,168 2,593,153 Nondepository institutions: American Express Company 14,933 858,349 Discover Financial Services 8,200 316,110 SLM Corporation 19,500 334,035 1,508,494 Nondurable goods-wholesale: Amerisource Bergen Corporation 30,995 1,338,364 Cardinal Health, Inc. 12,300 506,514 McKesson Corporation 13,038 1,264,164 United Natural Foods, Inc. * 7,815 418,806 3,527,848 Oil and Gas Extraction: Apache Corporation 3,800 298,300 Cabot Oil & Gas Corporation 3,925 195,230 Diamond Offshore Drilling, Inc. 4,600 312,616 Encana Corporation ** 98,350 1,943,396 Eni S.p.A ** 6,100 299,754 Helmerich & Payne, Inc. 5,600 313,656 Nabors Industries Ltd. * ** 21,300 307,785 Noble Corporation ** 59,000 2,054,380 Occidental Petroleum Corporation 3,500 268,135 Pioneer Natural Resources Company 1,665 177,472 Royal Dutch Shell PLC ** 4,100 282,695 Schlumberger N.V. (Schlumberger Limited) ** 41,270 2,859,598 Talisman Energy Inc. ** 26,600 301,378 Transocean LTD. ** 6,400 285,760 9,900,155 Paper and allied products: International Paper Company 3,400 135,456 Kimberly Clark Corporation 5,700 481,251 616,707 10 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments December 31, 2012 Shares or Fair value principal Percentage amount Amount of net assets Petroleum refining and related industries: BP PLC-Spons ADR ** 7,300 $ 303,972 0.18% Chevron Corporation 2,792 301,927 ConocoPhillips 5,500 318,945 Exxon Mobil Corporation 3,400 294,270 Total SA ** 6,100 317,261 Valero Energy Corporation 8,800 300,256 1,836,631 Railroad transportation: Union Pacific Corporation 9,240 1,161,653 1,161,653 Real estate: PICO Holdings, Inc. * 83,800 1,698,626 1,698,626 Rubber and miscellaneous plastic products: Armstrong World Industries, Inc. 5,285 268,108 Nike, Inc. – Class B 12,410 640,356 908,464 Security and commodity brokers: Ameriprise Financial, Inc. 5,300 331,939 Blackrock, Inc. 4,258 880,171 Franklin Resources, Inc. 9,258 1,163,731 The Goldman Sachs Group, Inc. 2,800 357,168 2,733,009 Service necessity: Subsea 7 S.A. ** 30,200 731,142 731,142 Transportation by air: Bristow Group Inc. 37,400 2,006,884 2,006,884 Transportation equipment: Autoliv, Inc. 5,900 397,601 Honeywell International Inc. 14,085 893,975 Polaris Industries Inc. 4,600 387,090 The Boeing Company 10,527 793,315 TRW Automotive Holdings Corp * 7,800 418,158 2,890,139 Transportation services: Expedia, Inc. 17,913 1,100,754 1,100,754 Total common stocks (cost $143,480,437) 167,142,669 Short-term investments: AIM Money Market Fund (0.02013% at December 31, 2012) 2,918,419 2,918,419 Total short-term investments (cost $2,918,419) 2,918,419 Total investments (cost $146,398,856) 170,061,088 Other assets and liabilities, net 226,283 Total net assets $ 170,287,371 100.00% * Presently not producing dividend income ** Foreign investments (14.00% of net assets) See accompanying notes to financial statements. 11 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December 31, 2012 (1) Summary of Significant Accounting Policies (a) General American Fidelity Dual Strategy Fund, Inc. (the Fund) is registered as an open-end, diversified management investment company under the Investment Company Act of 1940, as amended. The assets of the Fund were formerly held by American Fidelity Variable Annuity Fund A (Variable Annuity Fund A), which operated as an open-end, diversified management investment company from 1968 to 1998, and was a separate account of American Fidelity Assurance Company (AFA). The Fund’s investment objectives are primarily long-term growth of capital and secondarily the production of income. In order to achieve these investment objectives, the Fund normally invests in a diversified portfolio consisting primarily of common stocks. Shares of the Fund are only available to separate accounts of AFA or other insurance companies to fund the benefits of variable annuity contracts. (b) Investments The Fund’s investments are valued based on market value quotations, when available. Investments in corporate stocks are valued by a third-party servicer, Interactive Data Corporation. Securities for which published quotations are not available are valued based on policies approved by the Fund’s board of directors, generally at the quotation obtained from pricing services, such as Bloomberg L.P. Securities whose values have been materially affected by what the Fund’s investment adviser identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued. All securities were priced at December 31, 2012 based on quoted market prices. The Company has in place a process to validate with a secondary independent pricing source changes in prices that exceed a certain threshold. Fair value is determined in good faith using consistently applied procedures under the supervision of the board of directors. Short-term investments are valued on the basis of amortized cost, which approximates market, and include all investments with maturities less than one year. The Fund’s portfolio of investments is diversified such that not more than 5% of the value of the total assets of the Fund is invested in any one issuer and not more than 25% is invested in any one industry or group of similar industries. Management does not believe the Fund has any significant concentrations of credit risk. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined using the specific identification method on a first-in, first-out basis. Security transactions are accounted for on a trade-date basis. Dividend income is recorded on the ex-dividend date, and interest income is recorded on the daily accrual basis. For certain securities in which the exact dividend is unknown on the ex-dividend date, such as stock in foreign companies, an estimate of the dividend is recorded on the ex-dividend date, and any necessary adjustments are added to the Fund’s investment income on the date the dividend is received by the Fund. Any taxes withheld by foreign governments or any foreign exchange experience (gains or losses) incurred by investment in such securities are paid by the Fund and are recorded as reductions of dividend income. The Fund intends to make income and capital gains distributions, if any, on an annual basis. All distributions will be reinvested in additional shares of the portfolio at net asset value. In 2012, the cost of purchases and proceeds from sales of securities, other than short-term securities, was $106,155,148 and $118,993,700 respectively, net of brokerage commissions. The gross unrealized appreciation and depreciation on investments at December 31, 2012 for financial reporting purposes was $26,478,137 and $2,815,905, respectively. For federal income tax purposes, the cost, unrealized appreciation, and unrealized depreciation on investments were $147,145,262, $26,478,137, and $3,562,311, respectively, as of December 31, 2012. The Fund groups its financial assets measured in three levels, based on inputs and assumptions used to determine fair value. These levels are as follows: · Level 1 – quoted prices in active markets for identical securities. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). There were no transfers of securities Level 1 to Level 2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of December 31, 2012. See Schedule of Portfolio Investments for industry categorization. Level 1 – Quoted prices $ 170,061,088 Level 2 – Other significant observable inputs — Level 3 – Significant unobservable inputs — Total $ 170,061,088 (c) Income Taxes Management of the Fund believes that the Fund will continue to qualify as a “regulated investment company” under subchapter M of the Internal Revenue Code (the Code). Qualification as a regulated investment company relieves the Fund of any liability for federal income taxes to the extent its earnings are distributed in accordance with the applicable provisions of the Code. The Fund’s policy is to comply with all sections of the Code that apply to regulated investment companies and to distribute all of its taxable income to shareholders. No provision for income taxes is thus required. 12 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December 31, 2012 During 2012, the Fund generated net capital gains for tax purposes of $12,974,145. All of the $9,144,493 net capital loss carryover at December 31, 2011 was utilized in 2012 to offset the 2012 net capital gain. Therefore, the Fund has a net capital gain of $3,829,652 for tax purposes as of December 31, 2012. The board of directors intends to distribute a realized net capital gain dividend of $3,829,652 during 2013. Net investment income (loss) and net realized gains (losses) may differ for financial statement and tax purposes primarily because of losses deferred due to “wash sale” transactions. The character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the year that the income or realized gains (losses) were recorded by the Fund. On the statement of assets and liabilities, no permanent book-to-tax differences were recorded as of December 31, 2012 for undistributed net investment income, accumulated net realized gain, or unrealized appreciation on investments. The Fund recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board (FASB), Accounting Standards Codification (ASC) 740, Income Taxes. The Fund has no unrecognized tax positions at December 31, 2012. As of December 31, 2012, the Fund has no accrued interest and penalties related to unrecognized tax positions. The Fund would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2009 through 2012 remain open to examination by the major taxing jurisdictions to which the Fund is subject. The Fund is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelve months. (d) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. (e) Distributions to Shareholders Dividends to shareholders from net investment income, if any, are paid annually. Dividends to shareholders from capital gains, if any, are paid annually. These ordinary and capital gain dividends are paid as required to comply with Federal tax requirements. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. A capital gain distribution was not declared in 2012 or 2011. (f) Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (ASU No. 2011-04). ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements. ASU No. 2011-04 is effective during interim and annual periods beginning after December 15, 2011. The Fund has adopted this guidance in 2012 with no material impact to the financial statements or disclosures. (2) Transactions with Affiliates The Fund receives advisory services under a management and investment advisory agreement with AFA that provides for fees to be paid to AFA at an annual rate of 0.50% of the Fund’s average daily net assets. AFA has engaged four subadvisors who receive fees based on a percentage of the Fund’s daily net assets. The subadvisors’ fees are paid by AFA. AFA pays all other expenses of the Fund except investment advisory fees and brokerage fees. The Fund will not reimburse AFA at a later time for any such amounts. Certain officers and directors of the Fund are also officers and directors of AFA. (3) Distributions to Shareholders On November 15, 2012, a dividend of $0.12 per share was distributed from ordinary income, which amounts to $1,800,000. On November 15, 2011, a dividend of $0.10 per share was distributed from ordinary income, which amounted to $1,600,000. The tax character of distributions paid during the years ended December 31, 2012 and 2011 was as follows: Distributions to shareholders: Dividends paid from: Ordinary income $ Long-term capital gain — — Return of capital — — Total distributions to shareholders $ 13 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Notes to Financial Statements December 31, 2012 As of December 31, 2012, the components of distributable earnings on a tax basis were as follows: Undistributed ordinary income $ 2,262,068 Undistributed capital gain income 3,829,652 Undistributed long-term loss — Unrealized appreciation 22,915,826 Distributable earnings $ 29,007,546 (4) Changes from Capital Stock Transactions As of December 31, 2012, 200,000,000 shares of $0.001 par value capital stock were authorized. Transactions in capital stock were as follows: Shares Amount Shares sold $ Shares issued in reinvestment of dividends and distributions Shares redeemed Decrease in net assets derived from capital stock transactions $ (5) Subsequent Events The Fund has evaluated subsequent events through February 11, 2013, the date the financial statements were issued. 14 DIRECTORS AND OFFICERS Information about the Fund’s officers and directors is set forth below.No officer or director receives any remuneration from the Fund.Board members who are not employees of American Fidelity Assurance Company receive $6,000 annually from American Fidelity Assurance Company for their services as directors of the Fund and an additional $750 for each Board meeting and Audit Committee meeting or other special meeting that they attend.The Fund’s Statement of Additional Information contains additional information about the Fund’s directors; you may request a free copy by following the instructions on the back of this report. Name, Address and Age (1) Position(s) Held with Fund; Length of Time Served Principal Occupation(s) During Past 5 Years; Position(s) with Affiliates; Other Directorships Officers; Interested Directors(2) Robert D. Brearton, 63 Executive Vice President and Principal Financial Officer – Since May 2006 Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Corporation; Executive Vice President, Chief Financial Officer and Treasurer, American Fidelity Assurance Company David R. Carpenter, 62 Chairman, President (Principal Executive Officer), Secretary, and Director – Since May 2006 Executive Vice President and Chief Operating Officer, American Fidelity Corporation; President and Chief Operating Officer, American Fidelity Assurance Company; Chairman and Chief Executive Officer, American Fidelity Securities, Inc. Stephen P. Garrett, 68 General Counsel – Since June 2, 2004 Senior Vice President, General Counsel and Secretary, American Fidelity Corporation; Senior Vice President, General Counsel and Secretary, American Fidelity Assurance Company Christopher T. Kenney, 44 Assistant SEC Compliance Officer – Since February 2008 Vice President and Deputy General Counsel, American Fidelity Corporation; Vice President, Deputy General Counsel and Assistant SEC Compliance Officer, American Fidelity Assurance Company; President, Chief Operating Officer and Secretary, American Fidelity Securities, Inc. David M. Robinson, 56 Chief SEC Compliance Officer – Since February 2012 Assistant Vice President, American Fidelity Corporation; Assistant Vice President and Chief SEC Compliance Officer, American Fidelity Assurance Company; Assistant Vice President and Chief Compliance Officer, American Fidelity Securities, Inc. Independent Directors Jo Ann Dickey, 72 12346A N. May, #245 Oklahoma City, OK73120 Director – Since October 2006(4) Retired (2006) Senior Vice President – Internal Audit, American Fidelity Corporation Mark H. McCubbin, 56 5310 N. W. 5th St. Oklahoma City, OK73127 Director – Since March 2007 Chief Executive Officer, McCubbin Hosiery, LLC G. Rainey Williams, Jr., 52 5400 North Grand Suite 200 Oklahoma City, OK 73112 Director –Since March 1998(3)(4) President and Chief Operating Officer, Marco Holding Corporation; Director, BancFirst Corporation Address is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106 as of December 31, 2012, unless otherwise indicated; and age is as of December 31, 2012. “Interested person” of Dual Strategy Fund under Section 2(a)(19) of the Investment Company Act of 1940 due to position as officer of the Fund. Officer and/or member of Dual Strategy Fund Board of Directors since the Fund’s establishment in March 1998; previously officer and/or member of Board of Managers of Variable Annuity Fund A, the Fund’s predecessor. Pursuant to Dual Strategy Fund’s Bylaws and the General Corporation Law of Maryland, the Fund’s directors may serve without re-election until a majority of the Board’s members serve by appointment, or otherwise are not elected by the Fund’s shareholders. 15 MANAGEMENT’S DISCUSSION OF FUND RESULTS 2012 Results Despite the all-the-time election activities and results and the fiscal cliff negotiations, 2012 was a calmer year than 2011. The US stock market – as measured by the S&P 500 – was 16%.Similarly, the US economy slowly continued to recover.Unemployment fell below 8%.The housing market perked up in the second half of the year.Manufacturing and auto saleswere a bright spot.Consumer spending was positive for the year. Large value stocks out-performed their growth counterparts – value was 17.5% and growth, 15.3%.US small stocks were virtually in line with large stocks – both at about 16.4%.International stocks also had a good year – the MSCI EAFE index was 17.9% and the MSCI Emerging Markets index was 18.6%. The Dual Strategy Fund continues its long term commitment to both value and growth investing for US stocks.History has shown that both styles are effective – but normally during different time periods.The Fund intends to capture the best of both, over time. 16 10-Year Results The graph below compares the initialand subsequent account values at the end of each of the past ten years, assuming a $10,000 initial investment in the Fund on January 1, 2003 and also in the S&P 500 Index and the Russell 1000® Index.The Fund’s performance reflected in the graph and following table does not give effect to any charges at the separate account level.Performance would be lower if charges assessed by participating separate accounts were reflected.The S&P 500 Index and the Russell 1000® Index returns assume the reinvestment of dividends, but do not reflect commissions or administrative and management costs.Past performance does not predict future performance for the Fund or the indexes. Average Annual Total Return as of 12/31/12 1 Year 5 Years 10 Years 16.38% 1.20% 6.06% The performance information presented represents past performance, and is not a guarantee of future results.Current performance ofAmerican Fidelity Dual Strategy Fund, Inc. (the “Fund”) may be lower or higher than the performance presented here.Investment return and principal value will fluctuate such that an investor’s units, when redeemed, may be worth more or less than their original cost. You should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing.This information and other important information about the Fund is contained in the Fund’s prospectus and the prospectuses of the separate accounts through which you may invest in the Fund.Please contact your representative to obtain the prospectuses, or call American Fidelity directly at 1.800.662.1106.You should carefully read the prospectuses before investing. Performance data current to the most recent month-end and quarter-end may be obtained at the toll-free telephone number provided above or at www.americanfidelity.com. 17 EXPENSE EXAMPLE As a shareholder of the Fund, you incur a management fee.The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 – December 31, 2012). Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period; however, you may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.As a result, the second line of the table is useful in comparing ongoing costs only; it will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expense Example Table Beginning Account Value July 1, 2012 Ending Account Value December 31, 2012 Expenses Paid During Period* July 1 – December 31, 2012 Actual Hypothetical (Assumes 5% return before expenses) *Expenses are equal to the Fund’s annualized expenses ratio of 0.50%, multiplied by the average account value over the period, multiplied by 0.5027322 (the number of days in most recent fiscal half-year/366 (to reflect the one-half year period)). 18 PORTFOLIO HOLDINGS The following tabledepicts the portfolio holdings of the Fund by type of security and industry sector, showing the percentage of net asset value or total investments attributable to each as of December 31, 2012. Amusement and Recreation Services: 0.36% Apparel and Accessory Stores: 2.77% Apparel and Other Finished Products: 0.57% Auto Dealers, Gas Stations: 1.27% Building Construction – General Contractors: 0.45% Building Materials and Garden Supplies: 1.54% Business Services: 14.02% Chemicals and Allied Products: 10.89% Communications: 3.33% Depository Institutions: 2.87% Durable Goods, Wholesale: 0.41% Eating and Drinking Places: 0.55% Electric, Gas, and Sanitary Services: 2.19% Electronic and Other Electric Equipment: 4.51% Engineering, Accounting, Research, Mgmt and Relation Services: 0.50% Fabricated Metal Products: 0.42% Food and Kindred Products: 2.50% Food Stores: 0.58% General Merchandise: 1.07% Heavy Construction, Non-Building: 1.23% Holding and Other Investment Offices: 1.21% Home Furniture and Equipment: 1.33% Hotels, Other Lodging Places: 0.22% Industrial Machinery and Equipment: 8.12% Instruments and Related Products: 7.12% Insurance Carriers: 6.64% Leather and Leather Products: 0.40% Lumber and Wood Products: 1.20% Metal Mining: 0.08% Mining, Quarry Nonmetal Minerals: 0.07% Miscellaneous Manufacturing Industries: 0.22% Miscellaneous Retail: 1.52% Nondepository Institutions: 0.89% Nondurable Goods-Wholesale: 2.07% Oil and Gas Extraction: 5.81% Paper and Allied Products: 0.36% Petroleum Refining and Related Industries: 1.08% Railroad Transportation: 0.68% Real Estate: 1.00% Rubber & Miscellaneous Plastic Products: 0.53% Security and Commodity Brokers: 1.61% Service Necessity: 0.43% Transportation By Air: 1.18% Transportation Equipment: 1.70% Transportation Services: 0.65% Short-Term Investments: 1.72% Other assets and liabilities, net 0.13% Total net assets 100.00% 19 AVAILABILITY OF PORTFOLIO HOLDINGS AND PROXY VOTING POLICIES AND RECORD The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.Each of (1) the Fund’s Form N-Q, (2) a description of the policies and procedures that the Fund, its investment advisor and its sub-advisors use to determine how to vote proxies relating to its portfolio securities holdings and (3) information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available without charge, upon request, by contacting the Fund at 1.800.662.1106, va.help@af-group.com or P.O. Box 25520, Oklahoma City, OK 73125-0520.The information is also available on the SEC’s website at http//www.sec.gov and at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1.800.SEC.0330. APPROVAL OF ADVISOR AGREEMENTS Advisory Agreement American Fidelity Assurance Company (“AFA”) serves as the Fund’s investment advisor pursuant to an Amended and Restated Investment Advisory Agreement dated May 1, 2003, as amended January 5, 2009 (the “Advisory Agreement”), that initially was approved by the Fund’s Board of Directors, including a majority of the directors who are not “interested persons,” as defined in the Investment Company Act of 1940, on January 29, 2003 and was approved by Dual Strategy Fund’s shareholders on April 11, 2003.The Advisory Agreement will remain in effect from year to year, provided that it will not continue for more than two years unless such continuance is approved at least annually by the Fund’s Board of Directors, including a majority of the members of the Board of Directors who are not interested persons. In approving the continuance of the Advisory Agreement most recently, the Board considered (1)the nature, extent, and quality of the services to be provided by AFA, (2)the investment performance of the Fund and AFA, (3) the advisory fees to be provided to AFA and any fees received by AFA’s affiliates that result from AFA’s relationship with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect these economies of scale for the benefit of Fund investors. In connection with its review and evaluation, the Board relied, in part, on the recommendation of its investment consultant, Asset Services Company LLC (“ASC”), which recommendation was based, in part, on ASC’s review of comparative data regarding performance, services rendered and amounts payable under other investment advisory agreements, and the Board has concluded that the Advisory Agreement should be approved because the services provided by AFA generally were equal to or in excess of those provided by other investment advisors, while the fees paid by the Fund pursuant to the Advisory Agreement generally were lower than the fees paid by other funds to their investment advisors. The Board also considered whether any other benefits are derived or are to be derived by AFA from its relationship with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or AFA in return for allocating Fund brokerage, and the Board concluded that the Advisory Agreement should be approved because AFA is not deriving improper or excessive benefits as a result of its relationship with the Fund. Nature, Extent, and Quality of Services Provided by American Fidelity Assurance Company In approving the Advisory Agreement, the Board considered the services that AFA provides to the Fund pursuant to the Advisory Agreement, which include providing office space and equipment, supplies, etc.; compensating the Fund’s personnel, officers, and directors; providing (or arranging for a third party to provide) advice, information, and recommendations regarding acquiring, holding, or disposing of portfolio securities; assisting with preparing requisite reports, including prospectuses and registration statements; paying registration expenses, including legal and accounting fees; providing and maintaining a bond against larceny and embezzlement covering each officer and employee of the Fund who may have access to the Fund’s securities; providing (or arranging for a third party to provide) research and statistical information regarding portfolio securities that are held or may be purchased by the Fund, providing information regarding developments that may affect the portfolio securities; paying or reimbursing the Fund for costs and expenses incurred by the Fund in connection with the Fund’s indemnification of its directors; selecting (or arranging for a third party to select) brokers or dealers to execute purchase and sale transactions for the Fund, using its best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund. Based on its evaluation of the services that AFA provides, the Board concluded that the nature and scope of AFA’s services are reasonable and satisfactory.Additionally, the Board believes that the quality of AFA’s services are reasonable and satisfactory and that AFA has adequate personnel and systems in place, as well as other resources, to assure the Board that AFA will continue to furnish high quality services to the Fund.Accordingly, the Board approved renewal of the Advisory Agreement. Investment Performance of the Fund and American Fidelity Assurance Company The Fund’s investment performance reflects on AFA indirectly only to the extent that AFA oversees the Fund’s sub-advisors, Beck, Mack & Oliver LLC, Quest Investment Management, Inc., The Renaissance Group, LLC, and WEDGE Capital Management LLP (the “Sub-Advisors”).AFA assists the Fund’s Board in evaluating and assessing the Sub-Advisors based, in part, on the Fund’s investment performance, and the Board believes that AFA’s oversight of and assistance with matters relating to the Sub-Advisors has contributed in a positive manner to the Fund’s performance.AFA’s own investment performance is not relevant to the Board’s consideration of the Advisory Agreement because AFA has delegated its investment responsibilities to the Sub-Advisors and, as such, does not invest on behalf of the Fund. Advisory Fees Pursuant to the Advisory Agreement, AFA receives a fee, payable monthly, that is equal to 0.00136988% (0.50% on an annual basis) of the current value of the Fund for each day of the valuation period.AFA received $847,326 in 2012 in connection with services provided to the Fund pursuant to the Advisory Agreement.ASC, the Fund’s investment consultant, and InvesTrust, N.A., the Fund’s custodian, both of which are affiliates of AFA, received $50,472 and $46,836, respectively, in 2012 for services provided to the Fund.AFA pays ASC’s and InvesTrust’s fees on behalf of the Fund.Based on its evaluation of the advisory fees, the Board concluded that the fees that AFA and its affiliates receive as a result of AFA’s relationship with the Fund are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale The fee payable to AFA pursuant to the Advisory Agreement is a flat fee that does not include breakpoints that would allow the Fund to recognize economies of scale as the Fund’s assets increase.In its evaluation, the Board took into consideration the Fund’s inability to recognize economies of scale under the terms of the Advisory Agreement, but concluded that the fee is reasonable and satisfactory as it currently exists, without breakpoints. Fee Levels and Economies of Scale Because the Advisory Agreement does not establish breakpoints that permit the Fund to recognize economies of scale as the Fund’s assets increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board took this fact into consideration in its evaluation of the Advisory Agreement. Sub-Advisory Agreements As of December 31, 2012, Beck, Mack & Oliver LLC (“BM&O”), Quest Investment Management, Inc. (“Quest”), The Renaissance Group, LLC (“Renaissance”) and WEDGE Capital Management LLP (“WEDGE”) served as sub-advisors to the Fund pursuant to separate sub-advisory agreements (together, the “Sub-Advisory Agreements”).Renaissance and WEDGE have served as sub-advisors to the Fund since 2005; Quest has served as a sub-advisor since May 2006; and BM&O has served since April 30, 2010. In approving the continuance of the Sub-Advisory Agreements most recently, the Fund’s Board of Directors considered (1) the nature, extent and quality of services to be provided by the Sub-Advisors, (2) the investment performance of the Fund and the Sub-Advisors, (3) the fees paid to the Sub-Advisors and any fees received by affiliates of the Sub-Advisors as a result of the Sub-Advisors’ relationships with the Fund, (4) the extent to which economies of scale will be realized as the Fund grows, and (5) whether fee levels reflect any economies of scale for the benefit of the Fund’s investors. In connection with its review and evaluation, the Board relied, in part, on the recommendations of its investment advisor, AFA and its investment consultant, ASC, which recommendations were based, in part, on AFA’s and ASC’s review of comparative data regarding performance, services rendered and amounts payable under other sub-advisory agreements.The Board concluded that the Sub-Advisory Agreements should be approved because the services provided by the Sub-Advisors generally are equal to or in excess of those provided by other sub-advisors, while the fees paid by AFA pursuant to the Sub-Advisory Agreements generally are lower than the fees paid to other sub-advisors. The Board also considered whether any other benefits are derived or are to be derived by the Sub-Advisors from their relationships with the Fund, such as soft dollar arrangements by which brokers provide research to the Fund or the Sub-Advisors in return for allocating Fund brokerage, and the Board concluded that the Sub-Advisory Agreements should be approved because the Sub-Advisors are not deriving improper or excessive benefits as a result of their relationships with the Fund. Nature, Extent, and Quality of Services Provided by the Sub-Advisors The Board considered the services that each of the Sub-Advisors provide to the Fund pursuant to the Sub-Advisory Agreements, which include making decisions regarding acquisition, holding, or disposition of portfolio securities on behalf of the Fund; providing the Fund’s custodian and investment advisor prompt written notification of the purchase, sale, or exchange of portfolio securities; exercising voting rights on behalf of the Fund regarding the portfolio securities; providing 17j-1 certifications and other reports; selecting brokers or dealers to execute purchase and sale transactions for the Fund and using their best efforts to obtain the best available price and most favorable execution with respect to all such purchases and sales of portfolio securities for the Fund; and providing instructions to the Fund’s custodian regarding consummation of transactions in portfolio securities held by the Fund. Based on its evaluation of the services that the Sub-Advisors provide, the Board concluded that the nature and scope of the Sub-Advisors’ services are reasonable and satisfactory.Further, the Board concluded that the quality of the Sub-Advisors’ services are reasonable and satisfactory, and that the Sub-Advisors have adequate personnel and systems in place, as well as other resources, to assure the Board that the Sub-Advisors will furnish high quality services to the Fund. Investment Performance of the Sub-Advisors The Board concluded that the investment performance of the Sub-Advisors supported a decision to approve each of the Sub-Advisory Agreements because the long-term results of each of the Sub-Advisors’ have been very good when compared with their appropriate style indices.Furthermore, the Sub-Advisors’ investment processes and personnel were consistent during the performance period presented to the Board. Sub-Advisory Fees The Fund’s investment advisor, AFA, pays the Fund’s sub-advisory fees to the Sub-Advisors on behalf of the Fund.The Sub-Advisors’ fees are set forth in their respective Sub-Advisory Agreements.All fees are on an annual basis and are a percentage of the value of the Fund’s assets managed by each Sub-Advisor.In 2012, AFA paid an aggregate of $769,566 to the Sub-Advisors. Based on the Board’s evaluation of the fees payable pursuant to the Sub-Advisory Agreements and the services to be provided by the Sub-Advisors, the directors concluded that the fees payable to the Sub-Advisors are reasonable and satisfactory in light of the services provided to the Fund. Economies of Scale Although the Sub-Advisory Agreements may include certain breakpoints, the Fund will not recognize economies of scale, regardless of whether the Fund’s assets under the Sub-Advisors’ management increase, because the Fund’s investment advisor, AFA, pays the Sub-Advisors’ fees on behalf of the Fund.The fee that the Fund pays to AFA does not reflect any breakpoint in the fees that AFA pays the Sub-Advisors.In its evaluation, the Board considered this inability to recognize economies of scales, but concluded that the over-all fees are reasonable and satisfactory as they currently exist. Fee Levels and Economies of Scale Despite certain breakpoints in the Sub-Advisory Agreements that may enable AFA to recognize economies of scale as the Fund’s assets under the Sub-Advisors’ management increase, fee levels charged to the Fund’s investors do not reflect any economies of scale.The Board considered this fact in its evaluation of the Sub-Advisors and the sub-advisory agreements. 20 PARTICIPANTS’ BENEFITS As a participant of American Fidelity Dual Strategy Fund, Inc., you benefit from a number of valuable and helpful services which help you meet your investment needs.Some of the services you currently enjoy are the following: RE-INVESTMENT WITHOUT CHARGE Dividends and interest from investment income as well as capital gain contributions are automatically re-invested without charge. PROFESSIONAL MANAGEMENT Knowledgeable, full-time management constantly monitors market opportunities for your fund. CAPITAL FULLY INVESTED Accumulation units are issued in full and fractional amounts so that your net payments are immediately available for investment purposes. PERSONAL SERVICE Continuous personal service is available to you through the team of American Fidelity trained salaried representatives or directly from the Annuity Services Department in our home office. 21 Board of Directors DAVID R. CARPENTER, Chairman American Fidelity Executive Vice President Dual Strategy American Fidelity Corporation Fund, Inc. JO ANN DICKEY Retired Senior Vice President – Internal Audit American Fidelity Corporation MARK H. McCUBBIN Chief Executive Officer McCubbin Hosiery, LLC G. RAINEY WILLIAMS, JR. President and Chief Operating Officer Marco Holding Corporation Safekeeping of Securities InvestTrust, N.A. Oklahoma City, Oklahoma Independent Registered KPMG, LLP Public Accounting Firm Oklahoma City, Oklahoma Underwriter American Fidelity Securities, Inc. Oklahoma City, Oklahoma Member FINRA Investment Advisor American Fidelity Assurance Company Oklahoma City, Oklahoma Investment Sub-Advisors Beck, Mack & Oliver LLC New York, New York Quest Investment Management, Inc. Portland, Oregon The Renaissance Group LLC (d/b/a Renaissance Investment Management) Covington, Kentucky WEDGE Capital Management LLP Charlotte, North Carolina Board of Directors GREGORY S. ALLEN American Fidelity Chief Executive Officer Assurance Company Maine Street Holdings, Inc. JOHN M. BENDHEIM, JR. President Bendheim Enterprises, Inc. LYNDA L. CAMERON Vice-President Cameron Associates, Inc. WILLIAM M. CAMERON Chairman of the Board, President and Chief Executive Officer American Fidelity Corporation WILLIAM E. DURRETT Senior Chairman of the Board American Fidelity Corporation CHARLES R. EITEL Founder Eitel & Armstrong THEODORE M. ELAM Attorney McAfee and Taft A Professional Corporation PAULA MARSHALL Chief Executive Officer The Bama Companies, Inc. TOM J. MCDANIEL President American Fidelity Foundation STEPHEN M. PRESCOTT, M.D. President Oklahoma Medical Research Foundation 22 For More Information To obtain information: By telephone: Call 1.800.662.1106 By mail Write to: American Fidelity Dual Strategy Fund, Inc. P. O. Box 25520 Oklahoma City, OK73125-0520 By E-mail Send your request to: va.help@af-group.com On the Internet Text-only versions of Fund documents can be viewed online or downloaded from the SEC’s web site:http://www.sec.gov You may also obtain copies of Fund documents by visiting the SEC’s Public Reference Room in Washington, DC (phone 1.800.SEC.0330) or by sending your request and a duplicating fee to the SEC’s Public Reference Section, Washington, DC20549-6009. 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 GVA-276 Information Published 2/2013 23 Item 2:Code of Ethics The registrant has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal account officer or controller, and persons performing similar functions.A copy of the code of ethics, as adopted, is attached as Exhibit (a)(1). Item 3:Audit Committee Financial Expert The registrant’s Board of Directors has determined that the registrant does not have an Audit Committee Financial Expert serving on its audit committee.The registrant believes that, at this time, the experience provided by the members of its audit committee provides adequate oversight for the registrant’s level of financial complexity. Item 4:Principal Accountant Fees and Services The following table details the aggregate fees billed for each of the last two fiscal years for the registrant’s audit fees, audit-related fees, tax fees and other fees by the principal accountant.All such fees of the registrant are paid by the registrant’s investment advisor, American Fidelity Assurance Company. Service Fees Paid to Audit Firm Dollar Amount Dollar Amount Percentage Approved* (a)Audit Fees N/AN/A (b)Audit-Related Fees 0 0 00 (c)Tax Fees 0 0 00 (d)All Other Fees 0 0 00 Total *This column represents the percentage of the non-audit fees that were required to be approved by the audit committee. (e)Audit Committee Pre-approval Policies and Procedures (1)Approval is required of all audit and significant permitted non-audit engagements of KPMG LLP prior to the commencement of such engagement.The registrant’s audit committee annually approves the engagement of the registrant’s independent auditor and makes a recommendation to the board of directors that the directors approve the independent auditor at a board of directors meeting held in the first part of each calendar year. (2)No services described in (b) through (d) of this Item were performed; accordingly, no approvals were made by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f)Percentage of Hours on Audit Performed by Non Full-time Employees 0% (g)Non-audit Fees for Services Rendered For the years ended December 31, 2012 and December 31, 2011, no non-audit fees were billed by KPMG LLP to the registrant, its investment advisor or any entity controlling, controlled by, or under common control therewith that provides ongoing services to the registrant. 24 (h)Audit Committee Consideration of Non-audit Services The registrant’s audit committee has considered whether the provision of non-audit services (if any) that were rendered to the registrant’s investment advisor and any entity controlling, controlled by, or under common control with the investment advisor that provides ongoing services to the registrant is compatible with maintaining the principal accountant’s independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Item 5:Audit Committee of Listed Registrants Not Applicable. Item 6:Schedule of Investments Included in Item 1:Annual Report to Shareholders. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not Applicable. Item 8: Portfolio Managers of Closed-End Management Investment Companies Not Applicable. Item 9: Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers Not Applicable. Item 10:Submission of Matters to a Vote of Security Holders There have been no material changes to the procedures by which shareholders may recommend nominees to the Fund’s Board of Directors. Item 11:Controls and Procedures Based on their evaluation of the Fund’s Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the principal executive officer, and Robert D. Brearton, the principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal half-year that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 12:Exhibits (a)(1)Code of Ethics for Senior Officers, effective January 1, 2008. (a)(2) Certifications of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3)Not Applicable to Registrant (b) Certification of Principal Executive Officer and Principal Financial Officer as required by Rule 30a-2(b) under the Investment Company Act of 1940. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized officer. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: Name: Title: Date: /S/ David R. Carpenter David R. Carpenter President and Principal Executive Officer February 8, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the dates indicated. By: Name: Title: Date: /S/ David R. Carpenter David R. Carpenter President and Principal Executive Officer February 8, 2013 By: Name: Title: Date /S/ Robert D. Brearton Robert D. Brearton Executive Vice President and Principal Financial Officer February8, 2013 26
